Citation Nr: 0025970	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1979 to 
April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1997, a statement of the case was issued that same 
month.  A substantive appeal was received in June 1997.  In 
October 1997, the veteran appeared at a personal hearing at 
the RO.


FINDING OF FACT

The claims file does not include a medical diagnosis of 
current low back disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The initial requirement under the well-grounded claim 
requirement is a medical diagnosis of current disability.  A 
review of the claims file does not reveal such a medical 
diagnosis.  The veteran's service entrance examination was 
negative for any history, diagnoses findings or complaints 
pertaining to the back.  During service lower back pain was 
reported on several occasions.  On October 17, 1979, she 
reported lower back pain since surgery, four years earlier.  
On October 22, 1979, she reported back pain from prior to 
enlistment; there was no deformity of the spine; X-rays were 
normal; straight leg raising was negative and deep tendon 
reflexes were equal bilaterally; assessment was lower back 
pain.  In February 1980, she presented with back complaints 
and was assessed with an urinary infection.  In May 1980, she 
reported back pain following a motor vehicle accident six or 
seven years earlier, and she was assessed with chronic lower 
back pain.  Another back complaint was coupled with dizziness 
vomiting and diarrhea.  A March 1981 examination, just prior 
to her release from service was entirely silent as to 
complaints, findings or diagnoses relating to the back; in 
fact, her back was reported as normal.

The veteran was afforded a VA spine examination in December 
1996.  She complained of grinding pain only in the low back.  
She denied subjective weakness.  Motor examination showed 
full strength of upper and lower extremities with normal bulk 
and tone.  Reflexes were grade 2 throughout and plantar 
responses were downgoing.  Sensation was symmetric to light 
touch, temperature and pinprick with the exception of a 
feeling of roughness when touched over the left medial thigh.  
There were no postural abnormalities.  There were no fixed 
deformities, and the back musculature was reported as normal.  
There was no evidence of pain on motion.  There was "no 
neurologic involvement of significance on exam."  Plain 
films of the lumbosacral spine showed normal alignment and no 
degenerative joint disease.  The pertinent diagnosis was 
musculoskeletal back pain, without evidence of bony or 
neurologic cause.  

While it appear that the RO, the veteran and the veteran's 
representative have focused to some degree on whether a low 
back disability preexisted service and was aggravated by 
service, the Board finds no need to address those questions 
in light of the fact that the claims file does not appear to 
include any medical diagnosis of current low back disability.  
Despite attempts by medical personnel to ascertain the nature 
of the low back complaints, the only reported diagnosis is 
pain, and it appears from the examiner's comments that there 
is no identified cause of the pain.  In this regard, the 
Court has held that pain alone, without a diagnosed 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999) 
(pain does not constitute a disability for which service 
connection may be granted).  Without a medical diagnosis of 
current chronic disability, the claim is not well-grounded.  
Caluza.  

Moreover, even if the Board were to assume that a medical 
diagnosis of pain alone would be sufficient to meet the first 
Caluza requirement to well-ground the claim, the Court's 
holding in Sanchez-Benitez would also lead to a denial on the 
basis that there is no legal basis for entitlement to service 
connection for pain alone.  As it appears from the record 
that the RO afforded the veteran a special VA examination for 
the purpose of ascertaining the nature of the low back 
complaints, there is no detriment to the veteran by denying 
the appeal on the basis that the claim is not well-grounded.  

The Board hereby informs the veteran and his representative 
that in order to well-ground his claim, there must be a 
medical diagnosis of current disability (other than pain 
without an identifiable underlying malady or condition) as 
well as medical evidence showing a nexus to service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).   

Although the Board has considered and denied this claim on a 
ground different from that relied on by the RO, that is, 
whether the appellant's claim is well-grounded rather than 
whether she is entitled to prevail on the merits, the 
appellant has not been prejudiced by the Board's decision.  
In assuming that the claim was well-grounded, the RO accorded 
the appellant greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the appellant. VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

- 3 -


- 1 -


